DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14-31 and 33-38 are pending in this application.

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-12 and 14-18) in the reply filed on 06/08/2022 is acknowledged.  Claims 19-31 and 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/08/2022.

Claims 1-12 and 14-18 were examined on their merits.

The Examiner notes the claims are drawn to a Natural Phenomenon/Law of Nature which is the correlation between the amount of pro-thrombotic, pro-inflammatory mediators and specialized pro-resolving mediators in a patient blood sample and the patient’s personalized metabolipidomic profile.  
However, the Specification indicates that adenosine removal from the sample ex vivo prior to measurement, provides/”unmasks” a second SPM cluster which was previously obscured by the accumulation of local adenosine, thus providing an improvement in technology (See Specification as filed, Pg. 10, Paragraph [0044] and Pgs. 22-23, Paragraph [0074]).  Further, the steps of ex vivo adenosine removal (hand of man) from ex vivo blood samples as well as the clotting/coagulation ex vivo of blood samples prior to performing measurements are unconventional steps which are not routine and well-understood in the art.  Therefore, the claim(s) as a whole is/are patent eligible. 

Claim Objections

Claim 10 is objected to because of the following informalities:  The comma at the end of the claim should be changed to a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-12 and 14-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 6-9 all recite:  (eicosanoids).  It is unclear if the non-abbreviating, parenthetical subject matter is intended as a claim limitation or not.  Claims 2-5, 10-12 and 14-18 are rejected as being dependent upon rejected claim 1.  

Claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites, “the method of Claim 1, additionally comprising the step of d)”, however Claim 1 only recites steps a) and b).

Claims 11, 12, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the method of claim 1, wherein the metabololipidomic profile comprises an initial appearance of the eicosanoids TxB2, LTB4 and PGD2 following clotting and the later appearance of the specific SPM-containing cluster.
  However, Claim 1 is only drawn to taking one or more measurements of pro-thrombotic and pro-inflammatory mediators/eicosanoids and SPMs and does not specify what is being measured.  It is unclear if the measurements in Claim 1 are of the specific biomarkers found in Claims 11, 12, 14 and 16.  Claims 14 and 17 are rejected as being dependent upon rejected Claim 12. 

Claims 14 and 17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 requires the specific SPM cluster is enhanced in the metabololipidomics profile specific cluster and a second SPM cluster is unmasked in the profile.  However, it is unclear if the specific SPM cluster and second SPM cluster are the same or different, are measured and if so, are separately measured or co-measured.  Claim 17 is rejected as being dependent upon rejected Claim 14.

Claim 16 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 requires adenosine deaminase be used at a concentration of 200mU per 4mls (or 0.05U/L) of whole blood.    

There is insufficient antecedent basis for the “whole blood” limitation in the claim.  Further, Alfrasabian et al. cited below, teaches that the average normal level of serum adenosine deaminase (ADA) in humans was 15.3 U/L or 19.9 U/L (Pg. 253, Column 1, Lines 27-29 and Column 2, Lines 12-16).  Therefore, it is unclear if the claimed enzyme amount is added in addition to the inherently present amount, refers to an amount after removal of extraneous enzyme or refers to the total amount of enzyme in the sample.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Dalli et al. (2015) in view of Colas et al. (2014), cited previously, as evidenced by Afrasabian et al. (2013), Alrokayan (2002), Kuno et al. (2006) and Shu et al. (2005), all cited previously.

Dalli et al. teaches obtaining a patient anticoagulated whole blood sample (baboon infected with S. pneumoniae) (Pg. 315, Column 1, Lines 4-32);
wherein the samples were frozen at -80 °C (Pg. 316, Column 2, Lines 10-13 and Line 22);
wherein samples were thawed and purified by solid-phase extraction prior to LC-MS/MS (citing the method of Colas et al., see Pg. C44, Column 1, Lines 11-13) (Pg. 316, Column 2, Lines 30-33);
wherein a personalized metabololipidomic profiled is obtained and compared to a reference/control blood sample (Pgs. 318-320, Figs. 3-4);
wherein the profile is used to make diagnosis of pneumonia (Pg. 320, Fig. 4). 

With regard to Claim 2, Dalli et al. teaches comparing the measurement to a reference/control blood sample (Pg. 320, Fig. 4).

With regard to Claims 3 and 18, Dalli et al. teaches wherein the profile is used to make diagnosis of pneumonia (Pg. 320, Fig. 4).

With regard to Claim 4, Dalli et al. teaches the sample is whole blood (Pg. 315, Column 1, Lines 4-32).

With regard to Claim 6, Dalli et al. teaches wherein the samples were frozen at -80 °C (Pg. 316, Column 2, Lines 10-13 and Line 22) and then thawed and purified by solid-phase extraction prior to LC-MS/MS (citing the method of Colas et al., see Pg. C44, Column 1, Lines 11-13) (Pg. 316, Column 2, Lines 30-33). It would be inherent in the method of Dalli et al. therefore that the samples would be permeabilized and release pro-thrombotic and pro-inflammatory mediators and SPMs as the same method steps are performed on the sample as claimed.
With regard to Claims 7 and 9, Dalli et al. teaches the samples were purified by solid-phase extraction prior to LC-MS/MS (citing the method of Colas et al., see Pg. C44, Column 1, Lines 11-13) (Pg. 316, Column 2, Lines 30-33).

With regard to Claim 10, Dalli et al. teaches wherein samples were measured by LC-MS/MS (citing the method of Colas et al., see Pg. C44, Column 1, Lines 11-13) (Pg. 316, Column 2, Lines 30-33).

Dalli et al. does not teach a method wherein the sample is obtained during the time course of or following coagulation or flowing clotting, or the removal of adenosine ex vivo prior to measuring, as required by Claim 1;
wherein the released pro-thrombotic and pro-inflammatory mediators and SPMs are purified by adding an agent to remove proteins, as required by Claim 8;
or wherein the adenosine is removed by adenosine deaminase, as required by Claim 15.

Colas et al. teaches a method comprising:  isolating fresh individual serum from whole blood after 24 hours coagulation ex vivo at room temperature (Pg. C42, Column 2, Lines 10-13);
adding methanol to the samples to facilitate quantification and sample recovery and allow protein precipitation (Pg. C44, Column 1, Lines 11-19); 
 and measuring SPM and eicosanoids therein by LC-MS/MS (Pg. C44, Column 1, Lines 11-38 and Column 2, Lines 1-31 and C52, Table 5);
wherein the measured markers include: TxB2, LTB4, PGD2, RvD5, RvD1, MaR1, LXB4, RvD3 and RvD6 (Pg. C46, Fig. 6).

Alfrasabian et al. teaches that the average normal level of serum adenosine
deaminase (ADA) in humans was 15.3 U/L or 19.9 U/L (Pg. 253, Column 1, Lines 27-29 and Column 2, Lines 12-16).

Alrokayan teaches that camel ADA is active at room temperature (Pg. 1609,
Column 2, Lines 31-37).

Kuno et al. teaches a recombinant human ADA which is active at room
temperature (Pg. 248, Fig. 1 and Pg. 244, Fig. 2).

Shu et al. teaches a murine ADA which was active at room temperature (20 °C)
(Pg. 608, Column 1, Lines 19-21).







It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Dalli et al. of providing a personalized metabololipidomics profile of subjects with a disease based on eicosanoid and SPM analysis of an anticoagulated whole blood sample to use the methanol added, coagulated, blood obtained serum sample as taught by Colas et al. because this is no more than the simple substitution of one known element (methanol treated coagulated blood serum sample) for another (anticoagulated whole blood sample) to obtain predictable results (personalized eicosanoid/SPM profile).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because either sample type may be used to obtain an eicosanoid/SPM profile, thus broadening the types of samples available to the practicing artisan and because methanol treatment facilitates quantitation and sample recovery.  There would have been a reasonable expectation of success in making this modification because both Dalli et al. and Colas et al. are drawn to the same field of endeavor, that is, the eicosanoid/SPM analysis by LC-MS/MS of blood samples.

It would have been further obvious to those of ordinary skill in the art prior to the
effective filing date of the claimed invention that the human serum isolated after 24
hours coagulation ex vivo at room temperature of Colas et al. would inherently contain adenosine deaminase (ADA) enzyme, as evidenced by the teachings of Alfrasabian et al. above.  


It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention that the ADA would be active and therefore actively removing adenosine from the serum sample during said ex vivo room temperature incubation, as evidenced by the teachings of Alrokayan, Kuno et al. and Shu et al. whom all show that both mammalian and human ADA is active at room temperature.

With regard to Claims 11 and 12, it would be inherent in the method of Colas et al. that the metabololipidomic profile would comprise an initial appearance of the eicosanoids TxB2, LTB4 and PGD2 following clotting and the later appearance of the SPMs comprising RvE1, RvD5, RvD1, MaR1 and LXB4, because the reference utilizes the same method steps and sample as claimed.  Therefore, the claimed effects and characteristics would also be expected in the method of the prior art.

With regard to Claims 14 and 17, it would be inherent in the method of Colas et al. that the SPM cluster would be enhanced in the metabololipidomics profile specific cluster and a second SPM cluster unmasked and represented in the profile upon removal of the adenosine, wherein the second SPM cluster comprises RvD3, RvD4 and RvD6, because the reference utilizes the same method steps and sample as claimed.  Therefore, the claimed effects and characteristics would also be expected in the method of the prior art.


With regard to Claim 15, as discussed above, the Colas et al. reference inherently teaches the removal of adenosine in the sample with adenosine deaminase.

Claim(s) 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Dalli et al. (2015) in view of Colas et al. (2014), cited previously, as evidenced by Afrasabian et al. (2013), Alrokayan (2002), Kuno et al. (2006) and Shu et al. (2005), all cited previously, and further in view of Wu et al. (2015).

The teachings of Dalli et al. and Colas et al. were discussed above.

Neither of the above references taught wherein the clotting or coagulation is initiated by placing the sample into contact with a negatively charged surface, as required by Claim 5.

Wu et al. teaches the contact system is a group of plasma proteins which require contact with artificial, negatively charged surfaces for zymogen activation and upon activation of this system it can trigger blood coagulation (Pg. 1, Column 1, Lines 1-11).





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dalli et al. and Colas et al. of providing a personalized metabololipidomics profile of subjects with a disease based on eicosanoid and SPM analysis of serum from a coagulated whole blood sample to use a negatively charged surface to initiate coagulation as taught by Wu et al. because Colas et al. does not indicate how coagulation/clotting was initiated in their sample.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to obtain a coagulated/clotted blood sample.  There would have been a reasonable expectation of success in making this modification because Colas et al. is silent with regard to the means used to obtain their coagulated/clotted blood sample and Wu et al. teaches a specific means to initiate blood coagulation/clotting.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/27/2022